UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4773



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COURTNEY EDWARD COOPER,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-03-528)


Submitted:   April 8, 2005                 Decided:   April 26, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Lauren Elizabeth Case, Peter Raymond Johnson, Assistant Federal
Public Defender, Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant.      Thomas Michael
DiBiagio, United States Attorney, George Levi Russell, III, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Courtney   Edward   Cooper   pled   guilty   to   one   count   of

possession of stolen firearms in violation of 18 U.S.C. § 922(j)

(2000).   On August 31, 2004, the district court sentenced Cooper,

over his objection based on Blakely v. Washington, 124 S. Ct. 2531

(2004), to a term of imprisonment of 120 months followed by three

years of supervised release.       After Cooper filed his notice of

appeal, the Supreme Court decided United States v. Booker, 125 S.

Ct. 738 (2005).   Cooper has filed an unopposed motion to vacate his

sentence and remand for resentencing in light of Booker.

            We grant the motion for remand to allow the district

court to reconsider Cooper’s sentence in light of the Booker

decision.   Cooper indicates the only issue he wishes to pursue on

appeal is the applicability of Blakely to the federal sentencing

scheme as determined by the Supreme Court in Booker. Therefore, we

affirm his conviction, vacate the sentence imposed by the district

court, and remand for reconsideration of the sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                     AFFIRMED IN PART,
                                         VACATED IN PART, AND REMANDED




                                 - 2 -